  Case 2:21-mj-00014-DAO Document 10 Filed 01/25/21 PageID.41 Page 1 of 2




MARY C. CORPORON #734
Attorney at Law
CHRISTENSEN & JENSEN, P.C.
257 East 200 South, Suite 1100
Salt Lake City, Utah 84111
Telephone: (801) 323-5000
Facsimile: (801) 355-3472
mary.corporon@chrisjen.com

Attorneys for Defendant

                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                                                   WAIVER OF RULE 5 AND 5.1 HEARINGS
        Plaintiff,                                    (COMPLAINT OR INDICTMENT)

 vs.
                                                   Case No. 2:21-mj-00014-DAO-1
 JOHN EARLE SULLIVAN,
                                                   Magistrate Judge Daphne Oberg
        Defendant.


       I have been informed of the charges and of my rights to:

       (1)     retain counsel or request the assignment of counsel if I am unable to retain
               counsel;

       (2)     an identity hearing to determine whether I am the person named in the charges;

       (3)     production of the warrant, a certified copy of the warrant, or a reliable electronic
               copy of either;

       (4)     a preliminary hearing to determine whether there is probable cause to believe that
               an offense has been committed, to be held within 14 days of my first appearance
               if I am in custody and 21 days otherwise, unless I have been indicted beforehand;

       (5)     a hearing on any motion by the government for detention;

       (6)     request a transfer of the proceedings to this district under Fed. R. Crim P. 20, to
               plead guilty.
Case 2:21-mj-00014-DAO Document 10 Filed 01/25/21 PageID.42 Page 2 of 2




   I agree to waiver my right(s) to:

   ___    an identity hearing and production of the warrant.

   ___    a preliminary hearing.

   ___    a detention hearing.

    X     an identity hearing, production of the judgment, warrant, and warrant application,
          and any preliminary hearing to which I may be entitled in this district. I request
          that my X preliminary hearing and/or any further hearing on the issue of my
          detention (as I have been released pretrial) be held in the prosecuting district, at a
          time set by that court.

   I consent to the issuance of an order requiring my appearance in the prosecuting district
   where the charges are pending against me.

   DATE:__________________________
                                                 JOHN EARLE SULLIVAN
                                                 Defendant


   DATE: January 25, 2021                        /s/ Mary C. Corporon
                                                 Mary C. Corporon
                                                 Attorney for Defendant
